537 S.E.2d 215 (1999)
350 N.C. 600
Henry PARISH Jr., as Administrator of the Estate of Louis Lyle Parish
v.
Clarence Louis HILL, III, Nathaniel Eubanks, in his individual capacity and as an officer of the City of Hillsborough Police Department, Kevin Dean, in his individual capacity and as an officer of the City of Hillsborough Police Department, Larry Biggs, in his individual capacity and as Chief of the City of Hillsborough Police Department, and the City of Hillsborough.
No. 368PA98.
Supreme Court of North Carolina.
June 24, 1999.
William C. Morgan, Jr., Chapel Hill, Mark A. Scruggs, Durham, for Hill et al.
Robert B. Morgan, Lillington, C. Winston Gilchrist, Lorenzo Williams, for Henry Parish, Jr., as Administrator of the Estate of Louis Lyle Parish.
William N. Farrell, Jr., Senior Deputy Attorney General, Isaac T. Avery, III, Special Deputy Attorney General, Jonathan P. Babb, Assistant Attorney General, for State.
Prior report: 350 N.C. 231, 513 S.E.2d 547.

ORDER
Upon consideration of the petition filed by Plaintiffs for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 1999."